ian d smith petitioner v commissioner of internal revenue respondent docket no 25605-15w filed date p a whistleblower provided information to r using p’s information r commenced examinations of a taxpayer that led to the assessment and collection of almost dollar_figure million r determined that slightly less than dollar_figure million of the collected_proceeds was collected using the information p provided r further determined that because less than dollar_figure million was based on p’s information the dollar_figure million threshold for applica- tion of the nondiscretionary award regime of sec_7623 had not been met accordingly r made a discre- tionary whistleblower award under sec_7623 p argues that the amounts in dispute referenced in sec_7623 is almost dollar_figure million and that the threshold for use of the nondiscretionary award of sec_7623 has been met held the amounts in dispute referenced in the sec_7623 threshold are the total amount of the liability that r proposed with respect to a taxpayer’s examina- united_states tax_court reports tion that was commenced using the information provided by a whistleblower and are not limited to the part of the col- lected proceeds attributable to the whistleblower’s informa- tion or specific allegations held further the dollar_figure million threshold of sec_7623 was met and p’s whistle- blower award should be determined under sec_7623 thomas c pliske and shine lin for petitioner richard l hatfield for respondent opinion gerber judge this whistleblower award case brought pursuant to sec_7623 sec_1 is before the court on the parties’ cross-motions for summary_judgment the seminal legal issue one of first impression concerns the interpreta- tion of the phrase in sec_7623 for purposes of determining whether the dollar_figure mil- lion threshold was met requiring payment of a whistleblower award under sec_7623 in dispute amounts background petitioner filed a form_211 application_for award for original information that respondent received on date on the form_211 petitioner alleged that a business was exchanging its products or services for gift certificates and that these barter transactions were not included as part of the business’ income petitioner also contended that cus- tomers’ gift certificates were given to the business’ employees as compensation and that the value_of_the_gift certificates was not treated as includible in the employees’ income ie not included on forms w-2 wage and tax statement this information was based on petitioner’s personal experience in a date letter respondent acknowledged receipt of the form_211 assigned a number to petitioner’s applica- tion and advised that the claim would be evaluated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure respondent in his response to petitioner’s motion for summary judg- ment stated in the present case respondent and petitioner are generally in agreement as to the relevant facts and the proper interpretation of the statute presents a pure question of law smith v commissioner using petitioner’s whistleblower information respondent early in initiated both an employment_tax and an income_tax examination of the business_entity that petitioner had identified as a result of the employment_tax examina- tion on date the business agreed to employment_tax liabilities for various taxable quarters from through in the aggregate amount of dollar_figure on the same date the business also agreed to employment_tax penalties for various quarters from through in the aggre- gate amount of dollar_figure on date respond- ent’s employment_tax revenue_agent attributed dollar_figure in the aggregate of employment_taxes that were assessed and collected from the subject business directly to the information provided by petitioner’s whistleblower claim on date respondent’s income_tax revenue agent’s report proposed business income_tax adjustments for dis- allowed expenses of barter assets the income_tax revenue_agent noted that the subject business had reported all income from barter activity but that the adjustments resulted from failure to substantiate the barter-related expenses the amounts of those income adjustments in the report that the income_tax revenue_agent attributed to the barter deductions for the and fiscal years were dollar_figure dollar_figure dollar_figure and dollar_figure respectively those adjustments involving the disallowance of barter-related expenses ultimately resulted in the assessment and collection of income_tax in the aggre- gate amount of dollar_figure the income_tax revenue_agent also noted that the above amounts were attributable to the information in petitioner’s whistleblower claim because the barter accounts had been selected for scrutiny on account of the claim the total income_tax deficiency that was ulti- mately agreed to and paid_by the subject business was dollar_figure including the dollar_figure referenced in the income_tax revenue agent’s report respondent’s whistleblower analyst analyst in a memo- randum to his program manager stated that his review of the employment_tax adjustments supports a determination that the whistleblower information substantially contributed to the actions taken on several general ledger accounts the analyst determined that collected_proceeds subject_to a whistleblower award for the employment_taxes totaled united_states tax_court reports dollar_figure that amount exceeded the dollar_figure that the employment_tax examiner had determined to be attributable to the whistleblower claim the analyst’s more expansive approach included gift certificates and other items that were not specifically tied to the bartering but nonetheless gen- erated employment_tax liability as part of the completed audit process initiated by the whistleblower claim the analyst however stated that his review of the income_tax adjustments and example in the regula- tions leads him to the conclusion that the whistleblower submis- sion did not substantially contribute to the income_tax adjustments the only connection between the income_tax adjustments and the whistle- blower submission is the services choice of general ledger accounts to examine the reference to example in the analyst’s statement refers to example in sec_301_7623-2 proced admin regs he also relied on sec_301_7623-2 proced admin regs which contains a definition of amount in dispute in addition the analyst stated the income_tax adjustments were made based on a lack of substantiation or business_purpose which is a different fact pattern than the one alleged by the whistleblower the analyst’s conclusion was that the dollar_figure of income_tax collected from the business in connection with barter accounts was not attributable to petitioner’s whistleblower claim of that accordingly the analyst determined the dollar_figure of employment_tax penalty and interest only a portion dollar_figure was directly attributable to the whistleblower resulting in a determination of a discretionary award of dollar_figure under sec_7623 the analyst used sec_7623 because in his view the amount in dis- pute was less than the dollar_figure million sec_7623 threshold so that a mandatory to award under sec_7623 was not warranted with respect to the remaining tax penalties and interest dollar_figure the analyst determined that they had no direct relationship to the whistleblower information and therefore resulted in a discretionary award of dollar_figure under sec_7623 in the analyst’s report in which he determined that the whistleblower’s claim did not result in an income_tax defi- smith v commissioner ciency it was also noted that the income_tax examination of the subject business generated a dollar_figure income_tax defi- ciency which the subject business ultimately agreed to and paid in an date memorandum to his acting program manager the analyst sought clarification on the determina- tion of the amount to be attributed to the phrase collected_proceeds and related matters because of the confluence of the employment and income_tax deductions in the subject whistleblower’s claim the analyst explained that there was a direct relationship between the whistleblower’s claim and the employment_tax but not between the whistleblower’s claim and the income_tax with respect to the income_tax the whistleblower’s claim was that the subject business had failed to report the barter transactions in income the income_tax examiner determined that the barter transactions were includible in income but disallowed certain deductions relating to the barter transactions for lack of substantiation resulting in income_tax deficiencies the analyst questioned whether the income_tax deficiencies associated with the bar- tering accounts of the subject business are a part of col- lected proceeds and can the award percentage be different for the employment_tax and income_tax adjustments on date respondent issued a preliminary award recommendation under sec_7623 recommendation the recommendation followed the analyst’s determination that petitioner’s total whistleblower award was to be dollar_figure dollar_figure plus dollar_figure in an date letter petitioner’s counsel responded to the rec- ommendation disagreeing with the amount of the award in particular petitioner’s counsel contended that the award percentage should have been between and because the amount in dispute exceeded dollar_figure million petitioner’s counsel raised additional questions concerning interpretation of sec_7623 in a date final_decision under sec_7623 respondent advised petitioner that after considering his counsel’s contentions the amount of the whistleblower award would remain dollar_figure dollar_figure less a sequestration reduction excluding any award attributable to the income_tax in addition respondent advised that the award amount would be reduced by in accord with the united_states tax_court reports budget control act of as amended by the american tax relief act of requiring that automatic reductions take place as of date including awards paid under sec_7623 i summary_judgment discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 the burden is on the moving party to dem- onstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 the parties filed cross-motions for summary_judgment and have shown and stated that there is no gen- uine dispute as to any material fact ii jurisdiction for review of whistleblower cases here we consider the standards for an award and the cal- culation of the monetary threshold for mandatory awards under sec_7623 we may exercise our jurisdiction to the extent authorized by congress 137_tc_37 in a whistleblower action we have jurisdiction only with respect to the commissioner’s award_determination or denial thereof sec_7623 135_tc_70 in this case the parties are information provided to respondent but disagree regarding the term amounts in dis- pute referenced in sec_7623 that section is the threshold for the mandatory award regime of sec_7623 and therefore the calculation of the amount of the whistle- blower award those matters are clearly within the scope of our jurisdiction authorized by congress in sec_7623 in agreement as to the smith v commissioner iii statute and underlying controversies sec_7623 authorizes the secretary to pay whistle- blower awards and to issue regulations with respect to the application of the enabling statute the secretary is author- ized to pay such sums as he deems necessary from amounts collected in the detection of underpayments of tax accord- ingly sec_7623 provides the secretary with complete discretion to pay sums limited only to the amounts collected sec_7623 and specifically provides for less discretionary authority to make awards to whistleblowers and in pertinent part contains the following language sec_7623 awards to whistleblowers - in general -if the secretary proceeds with any administrative or judicial action described in subsection a based on information brought to the secretary’s attention by an individual such individual shall subject_to paragraph receive as an award at least percent but not more than percent of the collected_proceeds the determination of the amount of such award by the whistleblower office shall depend upon the extent to which the individual substan- tially contributed to such action award in case of less substantial contribution - a in general -in the event the whistleblower office determines the claim to be based principally on disclosures of spe- cific allegations other than information provided by the individual described in paragraph the whistleblower office may award such sums as it considers appropriate but in no case more than percent of the collected_proceeds including penalties interest additions to tax and additional_amounts resulting from the action including any related actions or from any settlement in response to such action taking into account the significance of the individual’s information and the role of such individual in contributing to such action emphasis added in summary sec_7623 provides that where respondent proceeds with an action using information sup- plied by an individual the award shall be at least but not more than of the collected_proceeds depending on the extent to which the information substantially contributed to collection sec_7623 addresses circumstances where there is a less substantial contribution on the part of a whistleblower and provides respondent in such cir- cumstances with discretion to award an amount that does not exceed united_states tax_court reports sec_7623 is available for whistleblower awards only if the following sec_7623 thresholds are met application of this subsection -this subsection shall apply with respect to any action- a against any taxpayer but in the case of an individual only if such individual’s gross_income exceeds dollar_figure for any taxable_year subject_to such action and b if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure emphasis added respondent concluded that the amounts in dispute did not exceed dollar_figure million and accordingly determined that a discretionary award under sec_7623 was appropriate petitioner contends that respondent incorrectly applied the sec_7623 threshold to limit the determination of the award to sec_7623 the main thrust and seminal core of petitioner’s argument focuses on the dollar_figure million threshold in sec_7623 and the phrase amounts in dispute specifically petitioner contends as a matter of first impression that respondent has read into sec_7623 a limitation with respect to the dollar_figure million threshold by concluding that amounts in dispute include only the amounts of collected_proceeds for which the whistle- blower provided direct or indirect information under petitioner’s interpretation the amounts in dispute in this case total dollar_figure which is the combined amount of the employment and income_tax deficiencies and penalties in dispute between the taxpayer and respondent because of examinations commenced on account of peti- tioner’s whistleblower claim accordingly under petitioner’s interpretation sec_7623 and rather than sec_7623 would be applicable and would have resulted in a larger award ostensibly and using the collected amounts attributed by respondent to petitioner’s direct information if sec_7623 applied petitioner’s award would nec- essarily be at least of dollar_figure or dollar_figure as opposed to the amount dollar_figure determined by respondent’s whistleblower office respondent argues that certain common words or phrases in sec_7623 require him to follow the same quan- titative measure in determining the dollar_figure million threshold of sec_7623 in particular respondent focuses on the smith v commissioner words any and action in the context of sec_7623 as follows if the secretary proceeds with any administrative or judicial action described in subsection a based on information brought to the sec- retary’s attention by an individual such individual shall subject_to paragraph receive an award t he determination of the amount of such award by the whistleblower office shall depend upon the extent to which the individual substantially contributed to such action emphasis added respondent goes on to contend that sec_7623 there- fore defines the scope of the words any_action for purposes of sec_7623 and accordingly governs the use of the phrase any_action in sec_7623 respondent’s reli- ance on the term in sec_7623 and as the link between those sections is misplaced action which appears the word action is used five times each in subsection b and and two times in subsection b subsection a is a historical remnant dating back to and sub- section b was added by legislation subsection a does not contain the word action and it provides for a discre- tionary award for detecting underpayments of tax or detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws accordingly action for purposes of subsection b is the detecting of underpayments of tax or violations of tax law without any qualifier as to quantity or amount the word action is used in subsection b and in connection with prescribing percentage limits for awards only from collected_proceeds resulting from the action depending on whether the whistleblower brought information or specific allegations to respondent’s attention further refinements involve the extent to which the individual substantially contributed to the action accordingly the word action is being used in that context and does not establish another technical definition or meaning for purposes of sec_7623 in general the use of the word action in the introductory phrase to sec_7623 t his subsection shall apply with respect to any action- emphasis added is in no manner linked to the con- cept of collected_proceeds or substantial contribution the word action is used in subsection b a in the following united_states tax_court reports if such context against any taxpayer but in the case of any indi- vidual only income exceeds dollar_figure for any taxable_year subject_to such action emphasis added here again the word action is used without specific limitations individual’s gross we are unable to accept respondent’s contention that the subsection b determination of the size or percentage of an award applies only to those portions that were directly or indirectly attributable to the whistleblower’s information or that respondent’s definition of amounts in dispute should be employed to determine whether the dollar_figure million threshold of subsection b b has been met the application of respondent’s position in this case would lead to anomalous results petitioner’s whistleblower claim caused the initiation of an examination that resulted in the collection of almost dollar_figure million of tax and penalties almost dollar_figure million of which was directly or indirectly attributable to petitioner’s informa- tion in spite of those results under respondent’s position the provisions of sec_7623 would not be applicable in this case the current whistleblower statute was enacted in to address perceived problems with the discretionary award regime tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite cooper v commissioner t c pincite sec_7623 was enacted to encourage whistleblowers to provide information about the underpayment_of_tax and violation of tax laws 143_tc_393 cooper v commis- sioner t c pincite under the new provisions a whistle- blower generally is entitled to a minimum nondiscretionary award of of the collected_proceeds if the commissioner proceeds with administrative or judicial action using information provided in a whistleblower claim cooper v commissioner t c pincite the nondiscretionary min- imum award is clearly part of the statutory regime to encour- age whistleblowers in lippolis this court considered whether the dollar_figure million threshold of sec_7623 is jurisdictional or whether it is to be asserted as an affirmative defense lippolis v commissioner t c pincite in reaching the conclusion that it is not jurisdictional this court stated the phrase ‘any action’ refers to ‘any administrative or judicial action’ smith v commissioner with which the secretary ‘proceeds’ based on information pro- vided by a whistleblower under sec_7623 id pincite in that case the commissioner assessed and collected dollar_figure from the taxpayer and under sec_7623 awarded dollar_figure of the collected_proceeds and the whistle- blower sought to have the award come under sec_7623 accordingly the question arose of whether the sec_7623 threshold of dollar_figure million had been met although this court in lippolis specifically did not decide what con- stitutes the amounts in dispute it left for another day the question of whether the dollar_figure respondent used to com- pute the award constituted the entire amount s in dispute in whistleblower 22716-13w v commissioner 146_tc_84 this court considered whether foreign bank and financial accounts fbar civil penalties are additional_amounts described in sec_7623 to be considered in determining whether the dollar_figure million threshold had been met this court held that fbar civil penalties are not addi- tional amounts that could be counted in determining whether the dollar_figure million threshold has been met id pincite in that case the court did not consider or decide the question before us in petitioner’s case ie whether the amount in dispute should include only the amounts that would be subject_to the sec_7623 or award or should include the total amount in dispute between the commissioner and the tax- payer id pincite in whistleblower 21276-13w v commissioner 147_tc_121 this court considered whether the term collected_proceeds as used in sec_7623 should be construed as contended by respondent here as limited to having been collected pursuant to the internal_revenue_code or whether it should be more broadly defined in particular we had to decide whether criminal fines and civil forfeitures are col- lected proceeds for purposes of subsection b id pincite in that case the commissioner took the limited view that although tax restitution of dollar_figure constituted collected_proceeds the remaining dollar_figure of criminal fines and civil forfeitures did not id in whistleblower 21276-13w this court held that the whistleblower’s more expansive view of collected_proceeds was correct and that it included the dollar_figure amount along with the dollar_figure resulting in united_states tax_court reports a dollar_figure whistleblower award computed at the rate that had been agreed to by the parties id pincite we again note that the commissioner’s discretionary authority to pay awards to whistleblowers dates back to legislation enacted in act of mar ch sec stat pincite whistleblower 22716-13w v commis- sioner t c pincite that discretionary authority became sec_7623 and it was not subject_to judicial review until when sec_7623 was added when congress added the nondiscretionary award regime with minimum percent- ages for awards it also set a monetary threshold that must be met before the mandatory provisions of subsection b and come into play that monetary threshold was estab- lished to target large dollar cases it also appears that the mandatory award additions to sec_7623 were intended to motivate whistleblowers to come forward so that additional collections of tax would occur in interpreting the term amounts in dispute as used in sec_7623 we begin with the statute 437_us_322 the phrase amounts in dispute is not used in any other context in sec_7623 and the parties have not contended that the phrase is a term of art and or that the phrase had been used in other sections of the internal_revenue_code sec_7623 is plain and has a clear meaning in the context of sec_7623 and its intended congressional purpose 489_us_235 citing 242_us_470 where the statute has been expressed in plain terms that language should be given effect 458_us_564 citing 447_us_102 the sec_7623 phrase amounts in dispute is not specifically limited to only those amounts directly or indirectly attributable to the whistleblower information once the monetary thresholds are met and the government recovers collected_proceeds resulting from the action the mandatory provisions of subsection b or apply see see ron west john h skarbnik frank l brunetti a primer for tax whistleblowers taxes-the tax magazine date smith v commissioner whistleblower 22716-13w v commissioner t c pincite conversely collected_proceeds as used in subsection b is limited by resulting from the action whereas amounts in dispute as used in subsection b is not here sec_7623 has a clear meaning congress intended to limit the nondiscretionary award regime to larger cases explicitly sec_7623 and b shall apply with respect to any action-against any taxpayer but in the case of any individual only if such individual’s gross_income exceeds dollar_figure for any taxable_year subject_to such action and if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure the first monetary threshold applies to individuals and the second applies to all taxpayers subsection b is intended to make the nondiscretionary award program of subsection b and applicable to larger cases those where the amounts in dispute between the taxpayer and the commissioner exceed dollar_figure million once that threshold is met then subsection b or would apply and award percentages are to be made based on the standards of those subsections sec_7623 is simply a monetary threshold for application of the less discretionary whistleblower award regime the dollar_figure of gross_income threshold must be met where the taxpayer is an individual and the dollar_figure million amount in dispute must be met for any taxpayer the factors of sec_7623 and limiting the award to a par- ticular portion of collected_proceeds focuses upon the useful- ness of the whistleblower’s claim and should not be a refine- ment of the amounts in dispute as used in sec_7623 the facts of this case are illustrative of that distinction petitioner’s whistleblower claim regarding the barter and gifts caused respondent to examine those items and related accounts of the taxpayer resulting in almost dollar_figure million in collected tax revenue the next statutory step would be to determine what portion of those collected pro- ceeds resulted from the whistleblower’s information or claim the regulation promulgated with respect to sec_7623 is sec_301_7623-2 proced admin regs paragraph e i of the regulation defines amount in dis- pute for purposes of sec_7623 as follows united_states tax_court reports t he term amount in dispute means the greater of the maximum total of tax penalties interest additions to tax and additional_amounts that resulted from the action s with which the irs proceeded based on the information provided or the maximum total of such amounts that were stated in formal positions taken by the irs in the action s respondent’s analyst relied on this regulation for deter- mining that the dollar_figure million threshold was not met in this case the regulation does not support respondent’s narrow view that the amount in dispute is limited to the portion to which award percentages are applied as defined in sec_7623 and the regulation provides instead that the amounts in dispute are the amounts that resulted from the actions with which irs proceeded based on the whistleblower information accordingly it does not follow that the limiting standards of sec_7623 and providing for a percentage to be applied to the portion of collected_proceeds to which the whistleblower’s substantially contributed would also apply in determining whether the initial dollar_figure million threshold has been met conceptually sec_7623 is a threshold to ensure that the less discre- tionary mandate of subsection b is applied to taxpayers with a certain minimum amount of annual income or with a significant amount of tax_liability in effect respondent has backed into the subsection b and limitations to inter- pret the subsection b threshold information respondent’s analyst also relied on sec_301_7623-2 example proced admin regs that section addresses the concept proceeds based on which is an integral part of determining which percentages of sec_7623 and are to be used to calculate the whistleblower award all of the examples under sec_301_7623-2 proced admin regs are designed as guidance for determining whether whistleblower information was the source or the reason for respondent’s pursuit or examination of a taxpayer in example the commissioner pursued a taxpayer using whistleblower information and then by means of information requests and summonses developed additional information which the example concludes was not information that was proceeded on because of the whistleblower that example however was not intended to address the purely mathe- matical threshold of sec_7623 in the case before the court respondent proceeded using petitioner’s information smith v commissioner and the examination resulted in nearly dollar_figure million of tax in dispute of which almost dollar_figure million was directly or indirectly attributable to petitioner’s information those circumstances satisfy threshold of sec_7623 the next step would be to determine what por- tions of the proceeds collected were substantially or less substantially attributable to petitioner’s information the purely mathematical accordingly the amount in dispute for purposes of sec_7623 in this case was in excess of dollar_figure million and respondent’s use of the discretionary provisions of sec_7623 to determine the amount of the whistleblower award was in error petitioner also raised the following issues in his motion for summary_judgment whether collected_proceeds includes amounts which respondent would not have collected without petitioner’s whistleblower claim whether respondent applied the correct award percentages and whether respondent has the legal authority to unilaterally reduce an award by sequestration because we have decided that respondent’s use of sec_7623 in this case was incorrect petitioner’s motion for summary_judgment will be granted in part with respect to the sec_7623 threshold ques- tion finally our holding that respondent should have used sec_7623 to compute the amount of the award renders petitioner’s other concerns or arguments moot until an award has been determined under sec_7623 to reflect the foregoing an appropriate order will be issued f
